1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                        WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8    DONALD BAKER,                         )
                                           ) CASE NO. C18-1720 RSM
9
                    Plaintiff,             )
10                                         )
              v.                           ) ORDER FOR EAJA FEES
11                                         )
     COMMISSIONER OF SOCIAL SECURITY,      )
12                                         )
                    Defendant.             )
13       Defendant.                        )
14

15          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

16   total amount of $1,970.88 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall

17   be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
18          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
19
     subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
20
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
21
            Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be
22
     mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
23
     Washington 98101.
24

25

                                                                     Douglas Drachler McKee & Gilbrough, LLP
                                                                     1904 Third Avenue Suite 1030
      ORDER FOR EAJA FEES - 1                                        Seattle, WA 98101
                                                                     (206) 623-0900
1           Dated this 12th day of July 2019.

2

3

4
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
5

6

7
     Presented by:
8

9
     S/AMY M. GILBROUGH____________
10   AMY M. GILBROUGH
     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                             Douglas Drachler McKee & Gilbrough, LLP
                                                             1904 Third Avenue Suite 1030
      ORDER FOR EAJA FEES - 2                                Seattle, WA 98101
                                                             (206) 623-0900
